DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 02/25/2021.  Claims 1–8 & 22–28 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Sauerwein nor Funke discloses “hat combustion of the wood fuel is not self-sustaining without an external heat source.”  However, Sauerwein specifically states: “[w]ithin firebox 370, pellets may be ignited using an electric or gas ignition system to provide smoke to chamber 110” (¶ 0041). Sauerwein also states: “[b]y varying the speed of operation of fan 390 the amount of air provided to the firebox 370 and/or the cooking chamber 305 may be varied based upon the air needed to obtain a desired cooking condition” (¶ 0041).  As such, it appears that Sauerwein is presently capable of limiting the amount of air to prevent self-sustaining combustion of the wood fuel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2 & 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0164783 to Sauerwein et al in view of US 3,521,549 to Funke.
With regard to claim 1, Sauerwein discloses a grilling device and its associated method (abstract), comprising: an oven (100) having a cooking chamber (305) for cooking food (Fig. 3; ¶ 0038), an auger feeder system (360) configured for delivering wood fuel (Fig. 3; ¶ 0041); a firepot (370) connected to the auger feeder system (360) (Fig. 3; ¶ 0041), the firepot (370) having an interior space configured to receive wood fuel dispensed by the auger feeder system (360) (Fig. 3; ¶ 0041); a heating element configured to provide heat to the interior space of the firepot (370) (¶ 0036); a blower (390) configured to provide oxygen to the interior space of the firepot (370) (Fig. 3; ¶ 0041); and a digital controller (1110) (Fig. 11; ¶ 0056); wherein the grilling device is configured in connection with the digital controller (1110), the heating element, and the blower (390) to sustain a smoldering of wood fuel in the firepot (370) such that combustion of the wood fuel is not self-sustaining without an external heat source (gas burner) and deliver smoke to the cooking chamber (305) (Fig. 11; ¶¶ 0041, 0052–0057; although Sauerwein doesn’t explicitly state that self-sustaining combustion cannot occur, Sauerwein does state that an igniter provides the energy necessary to sustain smoldering and that combustion is adequately controlled by the regulation of the air supply).
Sauerwein fails to explicitly disclose delivering smoke to the cooking chamber while maintaining a temperature in the cooking chamber at or below about 150° F for at least 5 minutes (although Sauerwein states that any desired cooking conditions can be maintained).  In any case, Funke teaches delivering smoke to the cooking chamber while maintaining a temperature in the cooking chamber at or below about 150° F for at least 5 minutes (Col. 2, lines 3–15).  It would have been obvious to one of ordinary skill in the art to combine the cooking apparatus of Sauerwein with the smoking conditions of Funke because such a combination would have had the added benefit of provided a smoker capable of cooking “low and slow,” which is known as being the best way to smoke meat for full flavor.
With regard to claim 2, Sauerwein further discloses a temperature sensor (1144) positioned proximate cooking chamber (305) (¶ 0056; Fig. 11).
With regard to claim 6, Sauerwein further discloses the grilling device is configured to sustain a smoldering of wood fuel in the firepot (370) by intermittently igniting the wood fuel in the firepot (370) in combination with intermittent increases and decreases in oxygen supplied to the wood fuel in the firepot (370) (¶¶ 0041, 0056).
With regard to claim 7, Sauerwein further discloses the grilling device is configured to maintain a smoldering of the wood fuel in the firepot (370) for at least ten-minutes (Fig. 11; ¶¶ 0053–0057; presently capable).
With regard to claim 8, Sauerwein as previously combined with Funke further discloses the grilling device is configured to combust lignin in the firepot (Sauerwein: 370) while maintaining a temperature within the cooking chamber of between about 70° F to about 120° F for a period of at least 5 minutes (Sauerwein: ¶¶ 0053–0057; Funke: Col. 2, lines 3–15).
Claims 3–5 & 22–28 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein in view of Funke, as applied to claim 1 above, and further in view of US 2017/0367515 to Cornelissen et al.
With regard to claim 3, Sauerwein fails to disclose measuring a property of the heating element to determine a temperature.  Cornelissen teaches measuring a property of the heating element (15) to determine a temperature (¶¶ 0017, 0040).  It would have been obvious to one of ordinary skill in the art to combine the grilling device of Sauerwein with the resistance temperature sensor of Cornelissen because such a combination would have had the added benefit of being able to accurately and reliably measure the temperature of the heating element.
With regard to claim 4, Sauerwein as previously combined with Cornelissen further discloses an ohmmeter that measures an electrical resistance of the heating element (Cornelissen: 15) (Cornelissen: ¶¶ 0017, 0040).
With regard to claim 5, Sauerwein as previously combined with Cornelissen further discloses feedback information provided to the digital controller (Cornelissen: 13) comprises the electrical resistance measured by the ohmmeter (Cornelissen: ¶¶ 0017, 0037, 0040).
With regard to claim 22, Sauerwein as previously combined with Funke and Cornelissen further disclose a storage (Sauerwein: 1114) comprising computer-executable instructions that, when executed, cause the grilling device to perform the following steps (Sauerwein: ¶ 0053): ignite wood fuel within the interior space of the firepot (Sauerwein: 370) by providing the heating element with a first amount of electrical power from a power source (Sauerwein: ¶ 0036; first amount used to heat heating element); provide a second amount of electrical power to the heating element (Cornelissen: 15), the second amount of electrical power being less than the first amount of electrical power (Cornelissen: ¶¶ 0017, 0037, 0040; an ohmmeter measures resistance by sending a small amount of electrical power through a circuit); receive an electrical resistance signal from the heating element upon application of the second amount of electrical power to the heating element (Cornelissen: ¶¶ 0017, 0037, 0040; an ohmmeter measures resistance by sending a small amount of electrical power through a circuit); convert, at a processor (Cornelissen: 14), the electrical resistance signal to firepot temperature information (Cornelissen: ¶¶ 0017, 0037, 0040); and adjust the electrical power provided to the heating 
With regard to claim 23, Sauerwein further discloses the grilling device is further configured to: identify a temperature within the cooking chamber (305) of the grilling device (¶¶ 0053–0056); and send information regarding the temperature within the cooking chamber (305) to the processor (1110) (¶¶ 0053–0056), wherein the processor (1110) adjusts the electrical power provided to the heating element and blower (390) based at least in part on the information regarding the temperature in the cooking chamber (305) (¶¶ 0053–0056), the cooking chamber (305) comprising a space that is separate from the interior space of the firepot (370) (Figs. 3 & 9; ¶¶ 0053–0056; cooking chamber is separated from firepot by drain pans (922, 924, 926, 928)).
With regard to claim 24, Sauerwein further discloses the grilling device is further configured to: change a speed of the blower (390) or an auger (360) in response to the information regarding the temperature in the cooking chamber (305) (¶¶ 0052–0057).
With regard to claim 25, Sauerwein further discloses the grilling device is further configured to: change a speed of the blower (390) in response to the firepot (370) temperature information (¶¶ 0052–0057).
With regard to claim 26, Sauerwein further discloses the grilling device is further configured to: change a speed of an auger (360) in response to the firepot (370) temperature information (¶¶ 0052–0057).
With regard to claim 27, Sauerwein as previously combined with Funke further discloses smoke from a smoldering of the wood fuel in the firepot is maintained at less than 100°F for at least five-minutes (Funke: Col. 2, lines 3–15).
With regard to claim 28, Sauerwein as previously combined with Funke further discloses smoke from a smoldering of the wood fuel in the firepot is maintained at less than 80°F for at least five-minutes (Funke: Col. 2, lines 3–15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 1, 2021